DETAILED ACTION
Claims 1-20 and 22-23 are pending in the instant application, Applicant amending claims 1, 19, 20, 22, and 23.
Applicant’s amendments to the independent claims is sufficient to overcome the previous rejections of the claims under 35 U.S.C. 103 and the rejections of the claims under 35 USC 103 are withdrawn.
    
Allowable Subject Matter
Claims 1-20 and 22-23 stand allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate nor reasonably predict as obvious a computer-implemented method, the method being performed in a computerized system comprising a plurality of sensors and a central processing unit, the computer-implemented method comprising:
using the plurality of sensors to receive a plurality of physiological parameters of a worker;
using the central processing unit to aggregate the plurality of physiological parameters of the worker received from the plurality of sensors;
using the central processing unit to extract a plurality of psychological data features from the aggregate of the plurality of physiological parameters of the worker;
using the extracted plurality of psychological data features in conjunction with a predictive model to predict the worker's focus state, wherein the predictive model tracks the worker's focus state while performing different tasks; and
altering a work environment of the worker based on the  worker's predicted focus state, wherein an altered work environment comprises at least providing a recommended task corresponding to the worker's predicted focus state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov. The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623